ORDER
Considering the petition alleging noncompliance with the requirements of Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799, and the return of the district attorney in which he recites:
“After having reviewed the record in this matter, it is the position of the office of the District Attorney that this office has no objection to the granting of petitioner’s motion for release in this matter.”
It is ordered that the writ of habeas corpus be granted and that petitioner, Ivory Nedd, be released from the Louisiana State Penitentiary forthwith.